Citation Nr: 1024252	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for plasmacytoma, multiple 
myeloma, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2003, the Veteran testified during a videoconference 
hearing with the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding is of record.  

In April 2004, the Board remanded this matter to the RO.  The 
RO conducted extensive additional development, to include 
affording the Veteran a hearing before a Decision Review 
Officer.  The RO continued the denial of the claim and re-
certified the issue on appeal to the Board.  

In May 2010, the appellant's representative submitted a brief 
accompanied by additional medical opinion evidence.  The 
evidence was accompanied by a waiver of initial RO review.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with solitary osseous 
plasmacytoma of the cervical spine in December 2001 and in 
July 2004 evidence of bony lesions consistent with multiple 
myeloma was discovered.  

2.  The Veteran did not participate in a "radiation-risk 
activity" as defined by regulation for purposes of 
presumptive service connection for diseases specific to 
radiation-exposed veterans.

3.  The preponderance of the evidence is against a finding 
that plasmacytoma, multiple myeloma was incurred during 
service or is related to events in service, to include 
exposure to ionizing radiation; and there is no evidence that 
plasmacytoma, multiple myeloma manifested to a compensable 
degree within one year following discharge from service.  


CONCLUSION OF LAW

The criteria to establish service connection for 
plasmacytoma, multiple myeloma are not met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

In a July 2004 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claim.  The timing defect 
of this correspondence was cured by the agency of original 
jurisdiction's subsequent readjudication of the Veteran's 
claim and issuance of a supplemental statement of the case in 
October 2008.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  Here, the Veteran has not been 
notified as to elements 4 and 5.  Nevertheless, as service 
connection is not being granted, there is no prejudice in 
failing to be informed as to how VA assigns degree of 
disability and effective dates.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In addition, the RO has obtained identified 
relevant private outpatient treatment records.  The Veteran 
provided oral testimony before both the RO and the Board.  
The Veteran has not referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  Moreover, as discussed below, VA has undertaken 
significant efforts to estimate the maximum total effective 
dose equivalent and forwarded his claim for review by VA's 
Under Secretary for Benefits and VA's Chief Public Health and 
Environmental Hazards Officer.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran 
underwent a VA examination in November 2008.  The examination 
report reflects consideration of the Veteran's current 
complaints, and includes appropriate examination findings and 
diagnoses and opinions consistent with the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for decision-making purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009). 

The Board further finds that there has been substantial 
compliance with the terms of its April 2004 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As 
noted, the Veteran was afforded a hearing before the RO.  In 
addition, the RO obtained VA outpatient treatment records, 
attempted to verify exposure to ionizing radiation, complied 
with appropriate M-21.1MR procedures concerning development 
of ionizing radiation claims, and afforded the Veteran an 
appropriate VA examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

Analysis

The Veteran alleges that his duty assignments required that 
he be in close personal contact with nuclear warheads, 
resulting in exposure to ionizing radiation that led to the 
development of multiple myeloma.  He reports that he did not 
wear any devices to indicate levels of radiation exposure 
while loading, unloading, changing warheads, or transporting 
nuclear weapons.  He notes that he was first diagnosed with 
plasmacytoma in December 2001.  

The Veteran's service personnel records reflect that he was 
assigned to the 301st Munitions Maintenance Squadron at 
MacDill Air Force Base, the 451st Munitions Maintenance 
Squadron in Korea, the 68th Munitions Maintenance at Seymour 
Johnson Air Force Base, and the Homestead Air Force Base in 
Florida.  

The Veteran's exposure to nuclear weapons has been conceded.  
The only question that remains is the extent of the exposure 
to ionizing radiation and whether such exposure led to the 
development of his claimed disability.  

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic 
diseases, including malignant tumors, if manifested to a 
compensable degree within one year following discharge from 
active military service.  38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. 
§ 3.311(b)(2),(4) (2008).  The Board notes that multiple 
myeloma is one of the diseases listed as a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)(xv).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), 
(2).  The term "radiation-exposed veteran" means a veteran 
who participated in a "radiation-risk activity."  See 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002).  Here, the Veteran did 
not participate in a "radiation risk activity" as that term 
is defined and thus is not a "radiation-exposed Veteran."  

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that:

In all claims in which it is established that a radiogenic 
disease first became manifest after service . . . and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided . . . are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  Wandel v. West, 11 Vet. App. 
200 (1998).  First, there must be evidence that the veteran 
suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), 
(4).  This disease must manifest within a certain time 
period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the Veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  After referral, the Under Secretary for 
Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical 
evidence supports the conclusion it is at least as 
likely as not the veteran's disease resulted from 
exposure to radiation in service, the Under Secretary 
for Benefits shall so inform the regional office of 
jurisdiction in writing. The Under Secretary for 
Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under 
the applicable factors specified in paragraph (e) of 
this section.

(ii) If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary for Benefits shall so inform the 
regional office of jurisdiction, in writing, setting 
forth the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).

Here, the RO requested a dose estimate from the Air Force 
Safety Center (AFSC).  In a January 2008, the AFSC reviewed 
the Veteran's official personnel records and determined that 
his service duties potentially resulted in exposure to 
ionizing radiation from nuclear weapon components.  The AFSC 
provided an estimated maximum total effective dose 
equivalent, or sum of external and internal dose for the 
Veteran of approximately 1.1 rem.  

Thereafter, the Director of VA's Compensation and Pension 
Service forwarded the claims file to VA's Under Secretary for 
Health.  The file was in turn reviewed by the Chief Public 
Health and Environmental Hazards Officer.  In an August 2008 
memorandum, the Chief Public Health and Environmental Hazards 
Officer noted the Veteran's duties in service, reviewed the 
AFSC dosimetry information, and applied such to the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health.  To ensure the 
maximum probability of causation, the occupational lifetime 
dosage was regarded as a single exposure occurring in the 
earliest year of service.  The program calculated a 99th 
percentile value for the probability of causation of 1.04%.  
As such, the Chief Officer opined that it was unlikely that 
the Veteran's plasmacytoma/multiple myeloma could be 
attributed to occupational ionizing radiation exposure while 
in the military service.  

In September 2008, the Director of Compensation and Pension 
Service informed the RO of the probability of causation of 
1.04%.  It noted that the Veteran was 23 years old when 
occupationally exposed but did not develop multiple myeloma 
until some 30 years after the initial occupational exposure.  
The Director opined that there was no reasonable possibility 
that the plasmacytoma/multiple myeloma could be attributed to 
the Veteran's occupational exposure to ionizing radiation 
during military service.  

While these opinions are clearly against the claim, the 
Veteran has provided several medical opinions in support of 
the claim.  

In a March 2003 letter, the Veteran's oncologist, Dr. S. B., 
stated that malignancies of the lymphoid cells, including 
multiple myeloma, had been directly linked to radiation 
exposure.  Based on the Veteran's work around nuclear 
weapons, he supported the "categorization of his malignancy 
as being service connected."  

A March 2003 letter from another treating oncologist also 
noted the relationship between multiple myeloma and radiation 
exposure and stated that the Veteran's malignancy "could be 
related to such exposure."  

In an August 2004 letter, the Veteran's treating physician, 
Dr. T. W., stated that "she was aware that [the Veteran] was 
exposed to ionizing radiation in the past, and it is my 
opinion that this is at least as likely as not to have 
contributed to his development of this disease."  

The Veteran underwent a VA examination in November 2008.  The 
physical examination revealed a diagnosis of multiple myeloma 
initially with an isolated plasmocytoma of the cervical 
spine, status post radiation therapy to his neck.  The 
examiner opined that it was at least as likely as not that 
the Veteran's plasmocytoma and multiple myeloma occurred as a 
result of exposure to radiation while on active duty.  The 
examiner noted that "review of the medical literature 
indicates that a well recognized risk factor for development 
of plasmocytoma and multiple myeloma is exposure to ionizing 
radiation such as this Veteran received during his military 
service."  

Finally, the Veteran's claims file was reviewed by Dr. A. G. 
in April 2010.  The physician stated that the medical 
literature indicated that exposure to ionizing radiation was 
the strongest single factor linked to the development of 
multiple myeloma.  She noted that while the AFSC provided an 
estimated dose of exposure, it was difficult to determine 
specific levels of exposure particularly since the Veteran 
did not wear appropriate monitoring devices.  The examiner 
concluded that in the absence of other known risk factors, it 
was at least as likely as not "that the Veteran's in-service 
exposure to radiation placed him at a higher risk for 
developing multiple myeloma than someone who did not have 
this type of exposure and therefore contributed to the 
development of the plasmacytoma and subsequent multiple 
myeloma."  

The Board has carefully considered these opinions as well as 
the Veteran's lay testimony addressing the relationship 
between multiple myeloma and exposure to ionizing radiation 
during military service.  First, with respect to the 
Veteran's lay testimony, the Board notes that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Here, however, evidence 
concerning the etiology of multiple myeloma clearly requires 
competent medical evidence.  As such, the Veteran's 
contentions regarding the etiology of multiple myeloma are of 
little probative weight given his lack of demonstrated 
medical expertise.  

The Board has considered his contentions as to in-service 
exposure and finds that they are credible.  Nevertheless, the 
Board finds that the most probative evidence concerning the 
level of exposure to ionizing radiation comes from the AFSC.  
There, experts in the field of dosimetry reviewed his service 
personnel records and calculated the dosimetry level based on 
his occupational exposure.  The Board notes that in cases 
where there is competing dosimetry data, the Board is 
authorized to conduct further development by having that data 
reviewed by an independent expert.  See 38 C.F.R. 
§ 3.311(a)(3).  Here, however, there is no competing 
dosimetry evidence of record.  

The Court has found that guiding factors in evaluating the 
probative value of a medical opinion are whether the opinion 
was based on sufficient facts or data, whether the opinion 
was the product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  An opinion that 
contains only data and conclusions is afforded no weight.  
The initial inquiry in determining probative value is to 
assess whether a medical expert was fully informed of the 
pertinent factual premises (i.e., medical history) of the 
case.  Although being fully and accurately informed of the 
relevant medical history is necessary, the most probative 
value of a medical opinion comes from its reasoning.  Id.  

Concerning the competent medical evidence of record, the 
Board finds that the August 2008 memorandum by the Chief 
Public Health and Environmental Hazards Officer constitutes 
the most probative evidence concerning the likely etiology of 
multiple myeloma.  First, the opinion is based on 
consideration of the Veteran's military occupational 
specialty and review of his personnel records.  It is the 
only opinion of record that is based on the supplied 
dosimetry data.  While Dr. A. G., in April 2010, suggests 
that the dosimetry data is only an estimate, no other 
examiner provided an estimate of the likely dose.  Second, 
the opinion is based on reliable medical principles.  It 
applied the dosimetry data to the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health.  Third, the opinion is 
conclusive.  It does not nearly estimate the likelihood, but 
rather concludes with a 99 percentile value for the 
probability of causation of 1.04%.  

By contrast, both 2003 opinions, the 2004 opinion, and the 
November 2008 VA examination opinion are all based on the 
rationale that there is a proven association between exposure 
to ionizing radiation and the subsequent development of 
multiple myeloma.  While the Board has no reason to doubt 
that the association exists, the examiners fail to take into 
account the Veteran's specific amount of exposure to ionizing 
radiation.  As such, their rationales are less supportive 
than the August 2008 memorandum which took into consideration 
the dosimetry data.  

Similarly, the April 2010 opinion from Dr. A. G., while 
suggesting that the dosimetry information was inaccurate, 
does not provide her own dosimetry estimate.  Nor does she 
challenge the method used by the Chief Public Health and 
Environmental Hazards Officer to calculate the probability of 
causation.  

Accordingly, the Board finds that these opinions in support 
of the Veteran's claim do not place the evidence in a state 
of equipoise and are afforded less probative weight than the 
opinion of the Chief Public Health and Environmental Hazards 
Officer.  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  However, in this case the Veteran's service 
treatment records are entirely negative for any reference 
symptoms of or diagnoses of plasmacytoma or multiple myeloma.  
The Veteran was not diagnosed with such until December 2001, 
more than twenty-five years after he separated from service.  
There is no medical opinion evidence to indicate that either 
condition was more likely than not related to service.  Under 
these circumstances, as there is no competent medical 
evidence establishing that either disorder was related to his 
military service, service connection must be denied.  

The Board is sympathetic to the Veteran's claim and 
recognizes the sincerity of his belief that his plasmacytoma 
as a variant of multiple myeloma are due to in-service 
radiation exposure.  As noted, however, for complex medical 
matters such as this one, the Veteran is not competent to 
provide a medical etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board has 
reviewed the record in detail and finds that a preponderance 
of the evidence is against the claim for service connection 
and the doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102.  There is no basis under the applicable 
laws and regulations for awarding the benefit sought.  


ORDER

Service connection for plasmacytoma, multiple myeloma, to 
include as due to exposure to ionizing radiation is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


